Citation Nr: 1701415	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1957 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

On his VA Form 9, the Veteran requested a videoconference hearing.  The Veteran's hearing was scheduled to be held on September 23, 2016.  However, the Veteran failed to appear, has not submitted good cause for failure to appear, and has not since requested that his hearing be rescheduled,  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability (on a de novo basis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in September 1977, the RO denied the Veteran's claim of entitlement to service connection for a low back disability, finding that new and material evidence had not been submitted.

2.  Evidence received since the September 1977 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's low back disability claim.



CONCLUSIONS OF LAW

1.  The September 1977 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103  (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014);	  38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issue of entitlement to service connection for a low back disability is deferred pending additional development consistent with the VCAA.

By way of background, a March 1958 rating decision initially denied service connection for a low back disability.  The Veteran filed a timely appeal, which the Board denied in August 1958.  Upon consideration of newly submitted evidence, the RO denied the claim again in July 1959.  The Veteran did not appeal this decision and it became final.

The Veteran filed another claim for service connection, which was denied in September 1977.  The Veteran filed a notice of disagreement; however, the Veteran did not perfect the appeal and the decision became final.

Thereafter, the Veteran filed a claim for service connection for a low back disability in November 2012.  In a December 2013 rating decision, the RO denied the claim based on a lack of evidence of a nexus between an in-service event, disease or injury and the Veteran's current low back disability.  The RO considered the Veteran's statements, lay statements, STRs, private treatment records and a VA examination.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156 (a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 	 24 Vet. App. 110  (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 	 § 20.1304 (b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.	  38 C.F.R. § 3.156 (c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 	 38 C.F.R. § 3.156 (c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 	 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

All new and material evidence claims on appeal are service connection claims. Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record at the time of the September 1977 rating decision included STRs and private treatment records.  The RO found that the private treatment records which showed treatment for a low back disability in 1974, was not new and material evidence relative to the claim.

The evidence received since the time of the September 1977 rating decision became final includes VA treatment records, the Veteran's statements, labor medical treatment records, a report of Federal Insurance Contributions Act (FICA) earnings, and a VA examination with a negative medical opinion.  The VA examiner diagnosed the Veteran with thoracolumbar degenerative joint disease and lumbar compression fracture with height loss status post lumbar surgery with scar.  Considering the additional evidence, to include the Veteran's contentions and the medical evidence regarding continuity of symptomatology, the Board finds that evidence sufficient to reopen this claim has been received.  In making this determination, the Board considered that the evidence of record raises the duty to obtain an adequate VA examination.  As noted below, the VA examination performed in November 2013 is inadequate to adjudicate this appeal.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a low back disability is granted.



REMAND

Prior to analyzing the merits of the service connection for a low back disability claim on appeal, further development is necessary.  In this regard, an adequate VA examination and opinion is necessary to determine the etiology of the low back disability, as there is evidence of current disability and in-service treatment for a low back injury.

The Veteran contends that his current low back disability is related to his active service, to include his December 1957 in-service low back injury.  He underwent a VA contract examination in November 2013 and a negative medical opinion was provided.  The clinician opined that the Veteran's low back disability was less likely as not related to his in-service injury.  He reasoned that the Veteran's "medical records contained no clinical notes of any back complaint or findings during active service or shortly thereafter."  This opinion is inadequate because the clinician failed to address the STR entries of treatment for his low back on December 10, 11 17 and 23, in 1957 and his fall overboard on December 21, 1957.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Therefore, an adequate VA medical opinion must be obtained.

Additionally, in July 2013, the Veteran submitted a statement in which he referenced Social Security Administration records.  SSA records are not associated with the file and it does not appear that VA has requested such records.  Upon remand, VA must attempt to obtain SSA records as such records may contain information relevant to the Veteran's claim. 

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request updated VA treatment records.

2.  Obtain from the SSA any records associated with any disability benefits, including the medical records relied upon concerning that claim. Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Upon completion of directives #1 and #2, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's low back disability.  The electronic claims file, to include a copy of this remand, must be made available to the clinician for review, and the opinion must reflect that such a review was accomplished.

The clinician should provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

The clinician must provide a thorough rationale for his or her conclusion.  The term "as likely as not" does not mean "within the realm of medical possibility", but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In providing rationale for any opinion provided, the examiner should address both the medical and lay evidence of record.

4.  Then, perform any additional development necessary, to include any development necessary as a result of any evidence obtained in accordance to this remand.  Then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


